International Smart Sourcing, Inc.
320 Broad Hollow Road
Farmingdale, NY 11735

 July 10, 2007

Real Property Technologies, LLC.
One Old Country Road
Carle Place, New York 11514
Attn: Mr. Sam Barretta

     Re: Acquisition of Real Property Technologies, LLC (“RPT”)

Dear Sam:

     This letter confirms our understanding (“LOI”) in connection with the
proposed purchase of 100% of the capital stock of Real Property Technologies,
LLC. (“RPT”), a New York Limited Liability Company by International Smart
Sourcing, Inc. (“ISSI”).

1. Terms. ISSI agrees to purchase 100% of the issued and outstanding membership
interest of RPT for the insurance of 40,000,000 shares of common stock of ISSI
and 80 shares of Series C Preferred Stock of ISSI (the “Preferred Stock”). The
Preferred Stock shall have a liquidation value of $100,000 per share. For five
years, on the anniversary of issuance ISSI shall either redeem 16 of the
preferred shares by paying the holder the liquidation value of such shares or by
issuing the holders 3,200,000 shares of common stock. The option of redeeming
for cash or by issuing shares shall be at ISSI’s sole discretion. (The issuance
of the 40,000,000 shares of common stock and 80 shares of Series C Preferred
Stock is referred to as the “Purchase Price”). ISSI’s purchase of the capital
stock (the “Transaction”) in exchange for the Purchase Price hereunder shall be
subject to the completion of its due diligence review and the completion of
RPT’s audited financial statements for the years ended December 31, 2006 and
2005 both of which shall be satisfactory to ISSI. RPT will own all of the
capital stock of the subsidiaries listed on Schedule C hereto.

2. Payment of Purchase Price. At the Closing of the Transaction, ISSI shall
cause its transfer agent to issue the securities comprising the purchase price.

3. Post-Acquisition Management Structure. Upon the closing of the Transaction,
ISSI’s Board of Directors will be comprised of the three current directors of
ISSI or its designees and three designees of RPT’s current controlling
shareholders (the “RPT shareholders”). Michael Rakusin will be ISSI’s Chief
Financial Officer. The executives identified on Schedule A hereto shall enter
into employments agreements with ISSI.

4. Post-Acquisition Capital Structure of ISSI. Following the closing of the
Transaction, ISSI shall have an aggregate of 54,974,435 shares of common stock
outstanding. Except for the Preferred Stock and the securities identified on
Schedule B hereto, ISSI shall have no securities outstanding.

--------------------------------------------------------------------------------

5. Definitive Acquisition Agreement. ISSI, RPT and the RPT Insiders will prepare
and sign a definitive acquisition agreement (the “Acquisition Agreement”) which
agreement will contain customary representations and warranties.

6. Liquidity. At the closing of the Transaction (the “Closing”), ISSI will have
cash on hand and no liabilities other than those disclosed in its 10-Q for the
quarter ended March 30, 2007 (or any subsequently filed financial statement
filed under the Securities Exchange Act of 1934 as amended) those incurred in
the ordinary course of business. ISSI will be current in all of their 1934 Act
filings.

7. No-Shop.

      (a)       RPT and RPT Insiders (including any of their respective
representatives, agents of affiliates) hereby agree, from that date hereof until
October 31, 2007 that they will not enter into any discussions and/or
negotiations pertaining to the acquisition of RPT or any of its affiliated
subsidiaries with any other individual or entity. Until October 31, 2007, RPT
will not enter into any agreement to acquire any other entity or substantially
all of the assets of any other entity without the prior consent of ISSI.   (b)
ISSI hereby agrees from the date hereof until the Closing, that it will not
enter into any discussions and/or negotiations pertaining to the acquisition of
any entity which would result in the issuance or more the 5% of the capital
stock of ISSI.   (c) This No-Shop provision shall be binding on both parties
provided that the Closing occurs no later than October 31, 2007

8. Confidentiality. Each of the parties understand that this LOI and the terms
hereof are confidential and shall not be disclosed to any third party without
the express written consent of the other party unless required by law. In the
event that ISSI, as a reporting company under Section 12 of the Securities
Exchange Act of 1934, is required to issue a press release or other disclosure,
the RPT Insiders shall be given the opportunity to review such release.

9. Expenses. Each Party recognizes that they shall be responsible for their own
fees and expenses incurred in connection with the Transaction.

--------------------------------------------------------------------------------

10. Miscellaneous.

          a. The representations and warranties contained herein shall be true
and accurate as of the date hereof and as of the Closing Date.

          b. This LOI may not be modified or amended except in writing signed by
all parties.

          c. The LOI shall be governed by and interpreted under the laws of the
State of New York.

          d. The LOI shall be legally binding with respect to Section 7 hereof.

     If the above correctly reflects our understanding and agreement with
respect to the foregoing matters, please so confirm by signing this letter
agreement in the space provided below, effective as of the date first mentioned
above.

Very truly yours,
International Smart Sourcing, Inc

By:     /s/ David R.E. Hale                                               Name:
David R.E. Hale       Title: President 


AGREED AND ACCEPTED:

Real Property Technologies, LLC.

By:     /s/ Nick Barretta                                 Name: Nick Barretta
     Title: President 

Current Controlling Shareholders:

/s/ Santo Barretta                            Santo (Sam) Barretta      /s/
Sanford J. Bleich                            Sanford J. Bleich      /s/ Andrew
Barretta                            Andrew Barretta      /s/Gerard
O’Hara                            Gerard O’Hara 


--------------------------------------------------------------------------------